UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1337


JEAN CLAUDE NANA,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 21, 2017                                 Decided: October 12, 2017


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Godwill C. Tachi, THE TACHI LAW FIRM, LLC, Greenbelt, Maryland, for Petitioner.
Chad A. Readler, Acting Assistant Attorney General, Jessica E. Burns, Senior Litigation
Counsel, Juria L. Jones, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jean Claude Nana, a native and citizen of Cameroon, petitions for review of an order

of the Board of Immigration Appeals (“Board”) dismissing his appeal from the

immigration judge’s denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture. We have thoroughly reviewed the

record, including the transcript of Nana’s merits hearing and all supporting evidence. We

conclude that the record evidence does not compel a ruling contrary to any of the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial

evidence supports the Board’s decision, see INS v. Elias–Zacarias, 502 U.S. 478, 481

(1992). Accordingly, we deny the petition for review for the reasons stated by the Board.

In re Nana, (B.I.A. Feb. 17, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                     PETITION DENIED




                                            2